Exhibit 10.5

 

FIRST AMENDMENT TO THE

NEW PEOPLES BANK, INC.

SALARY CONTINUATION AGREEMENT

DATED DECEMBER 18, 2002

FOR

KENNETH D. HART

 

THIS AMENDMENT executed on this 30th day of June, 2003, by and between the NEW
PEOPLES BANK, INC., a state chartered commercial bank located in Honaker,
Virginia (the “Company”), and KENNETH D. HART (the “Executive”)

 

On December 18, 2002, the Company and the Executive executed the SALARY
CONTINUATION AGREEMENT (the “Agreement”).

 

Pursuant to the power of amendment reserved by Article 7 of the Agreement, the
undersigned hereby amends, in part, said Agreement for the purposes of: (i)
removing definitions and (ii) adding a vesting clause. Therefore,

 

Section 1.2 shall be deleted from the Agreement.

 

Section 1.3 shall be deleted from the Agreement.

 

Section 8.2 shall be deleted from the Agreement.

 

Section 2.2.4 shall be added to the Agreement as follows:

 

The benefit amount is subject to a vesting schedule of zero percent (0.0%) in
the first Plan Year, and one hundred percent (100%) thereafter.

 

IN WITNESS OF THE ABOVE, the Executive and the Company have agreed to this First
Amendment.

 

Executive:      

Company:

        NEW PEOPLES BANK, INC.

/s/ Kenneth D. Hart

      By  

/s/ Lynn Keene

Kenneth D. Hart

      Title  

Chairman of the Board

 